Case: 16-60465       Document: 00514160464         Page: 1     Date Filed: 09/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 16-60465                                FILED
                                   Summary Calendar                      September 18, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARTHA LIDIA GARCIA,
                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 401 870


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Martha Lidia Garcia, a native and citizen of Honduras, seeks review of
a decision by the Board of Immigration Appeals (BIA) affirming the
immigration judge’s (IJ) denial of her motion to reopen removal proceedings.
Garcia alleges she did not receive notice of the hearing at which she was
ordered removed in absentia, and contends the denial of her motion constituted
reversible error. (Garcia has not challenged the alternative denial of her
requests for asylum, withholding of removal, or relief under the Convention
Against Torture, and any such claims are abandoned.                     E.g., Soadjede v.

       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60465    Document: 00514160464     Page: 2    Date Filed: 09/18/2017


                                 No. 16-60465

Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (dismissing similar claims as
abandoned in appeal based solely on procedural issues).)
      The denial of a motion to reopen under 8 U.S.C. § 1229a(b)(5)(C)(ii) is
reviewed using “a highly deferential abuse-of-discretion standard”. Gomez-
Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Questions of law are
reviewed de novo; factual findings, for substantial evidence. Id.
      Garcia has not shown an abuse of discretion in denying her motion to
reopen. Id. Delivery of notice sent by regular mail to the last address provided
by the alien is presumed. Matter of M-R-A-, 24 I. & N. Dec. 665, 673 (B.I.A.
2008). “To reopen proceedings based on a claim of lack of receipt of notice”, the
alien must “present[] sufficient evidence to overcome the [slight] presumption
of delivery”. Id.
      In this instance, the slight presumption of delivery was correctly applied.
Although Garcia submitted an affidavit stating she had not received notice of
her hearing, the IJ and BIA found she failed to overcome the presumption of
delivery because she: did not update her mailing address during the decade
after she entered the country; did not provide supporting affidavits from family
members; and gave no explanation for her failure to check on the status of her
removal proceedings for nearly 11 years.
      Rather than dispute these findings, Garcia contends the record does not
support the conclusion the notice of her removal hearing was mailed to her.
She asserts that, although the IJ found she had been sent two notices, in
August and early September 2004, no supporting documentation appeared in
the record. But, we review only the findings of the BIA. Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).
      The BIA did not rely on notices sent on the dates found by the IJ; instead,
it cited a notice of hearing dated 21 September 2004, which was present in the
record. Garcia’s contention the record contains no evidence she received notice

                                       2
    Case: 16-60465     Document: 00514160464     Page: 3   Date Filed: 09/18/2017


                                  No. 16-60465

therefore fails. Although Garcia points out the in absentia order of removal was
stamped as filed in March 2015, despite being signed in October 2004, she cites
to no rules or requirements for the stamping of transmittal letters to make
evidentiary significance of the discrepancy.
      Garcia acknowledges the 21 September notice is currently in the record,
but she asserts the BIA and this court could not rely on it because the failure
of the IJ and the Government to refer to it must mean it was not part of the
record before the IJ. Her conjecture as to the contents of the IJ’s record is
insufficient to show she is entitled to relief. See Chapman v. United States,
194 F.2d 974, 977 (5th Cir. 1952) (“conjecture may not serve as proof”).
      In addition, Garcia attempts to bolster her assertion with Department of
Homeland Security documents provided in response to her Freedom of
Information Act request, which did not include either the 21 September notice
of hearing or the in absentia order of removal. These documents were received
after the BIA’s ruling, and were not available to either of the immigration
courts for review. “We ‘may not consider new evidence furnished for the first
time on appeal and may not consider facts which were not before the
[immigration courts] at the time of the challenged ruling.’” Ramchandani v.
Gonzales, 434 F.3d 337, 339 n.1 (5th Cir. 2005) (citing Theriot v. Parish of
Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999)).
      In sum, Garcia has not established the BIA’s decision was “capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach”. Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006).
      DENIED.




                                        3